NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 19, 2022 *
                                Decided April 28, 2022

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2457

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Central District of Illinois.

      v.                                     No. 07-CR-30072

WILLIAM L. PROCTOR,                          Sue E. Myerscough,
     Defendant-Appellant.                    Judge.


                                      ORDER

       William Proctor, a federal inmate who has a rare blood cancer, appeals the denial
of his motion for compassionate release based on his medical conditions and
heightened risk from COVID-19. See 18 U.S.C. § 3582(c)(1)(A)(i). Because the district



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2457                                                                          Page 2

court did not abuse its discretion in finding that the sentencing factors set forth in
18 U.S.C. § 3553(a) weighed against his early release, we affirm.

       About eight months into his 20-month sentence for violating conditions of
supervised release, Proctor moved for a sentence reduction under § 3582(c)(1)(A)(i). He
argued that his health conditions—a rare blood cancer known as polycythemia vera,
asthma, attention deficit hyperactivity disorder, and anxiety—combined with the
spread of COVID-19 throughout his prison were an extraordinary and compelling
reason for release. With regard to the polycythemia vera, which causes the body to
overproduce red blood cells, Proctor alleged that he was not receiving the necessary
regular blood withdrawals. He also argued that early release was supported by one of
the § 3553(a) sentencing factors—§ 3553(a)(2)(D) (need for medical care)—because he
needed inpatient substance-abuse treatment that he was ineligible to receive in prison.

        The district court denied Proctor’s motion, concluding that his medical issues
were not an extraordinary and compelling reason for release. Although the court
acknowledged that polycythemia vera placed Proctor at an increased risk of severe
illness from COVID-19, it concluded that the prison had been adequately treating the
condition. The court, for instance, accepted the government’s evidence that Proctor’s
most recent blood tests showed normal red-blood-cell counts, confirming that blood
withdrawal was not necessary at the time. The court also pointed out that Proctor’s
vaccinated status reduced his likelihood of contracting COVID-19 or having a severe
reaction if he did contract it. Additionally, the court explained—with reference to the
§ 3553 factors—that his disciplinary sanction for assaulting another inmate showed that
he continued to be dangerous and needed to be deterred from further criminal conduct.

        On appeal, Proctor generally challenges the district court’s determination that his
polycythemia vera is being adequately treated. But the district court conducted an
individualized assessment of his condition, after ordering that supplemental briefs be
filed with regard to the severity of the condition and his need for blood withdrawals at
the frequency he described. See United States v. Newton, 996 F.3d 485, 491 (7th Cir. 2021).
More significantly, Proctor’s challenge only partially captures the scope of the court’s
ruling because the court also explained that the § 3553 factors weighed against release.
“Because of the importance of the § 3553 factors, courts are not compelled to release
every prisoner with extraordinary and compelling health concerns.” United States v.
Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). And here the court acted within its broad
discretion in concluding that Proctor continued to present a danger to others, as
reflected by the two disciplinary sanctions he received during eight months with the
No. 21-2457                                                                        Page 3

Bureau of Prisons while serving his second revocation sentence for violating his terms
of supervised release.

       Although Proctor maintains that the court overlooked his need for inpatient
substance-abuse treatment, see § 3553(a)(2)(D), the court needed to cite only “one good
reason” to deny compassionate release, United States v. Ugbah, 4 F.4th 595, 598 (7th Cir.
2022), and here it furnished two—that Proctor’s disciplinary infractions showed a
continued need to deter his criminal conduct and protect the public.

                                                                              AFFIRMED